         Case 1:19-cr-00153-DLC Document 41 Filed 10/15/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 UNITED STATES OF AMERICA,                             CR 19–153–BLG–DLC

                        Plaintiff,

         vs.                                                 ORDER

 JOSHUA JOHN WELLIVER,

                        Defendant.


       Before the Court is the government’s Unopposed Motion for Dismissal of

Forfeiture Proceedings. (Doc. 40.) The United States explains that the Bureau of

Alcohol, Tobacco, Firearms, and Explosives has completed its administrative

forfeiture proceedings, and the government has no further interest in pursuing

judicial forfeiture. (Id. at 3.)

       Accordingly, IT IS ORDERED that the motion (Doc. 40) is GRANTED, and

the forfeiture action in this case is DISMISSED WITH PREJUDICE.

       DATED this 15th day of October, 2020.




                                         1
